Argued October 17, 1934.
The court below refused to enter judgment for want of a sufficient affidavit of defense. After reading the pleadings, we are all of the opinion that this case falls within the rule that an order of this kind is not *Page 555 
reversible unless the action of the court below clearly appears to be based on a plain error of law. We think an opportunity should be given to develop the facts at the trial: Goodrich Rubber Co. v. Motor Tire Corp., 291 Pa. 185, 140 A. 269 and Colonial Securities Co. v. Levy, 302 Pa. 329, 153 A. 553.
The order appealed from is affirmed.